Citation Nr: 1027895	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an initial compensable rating for 
chondromalacia patellae of the left knee from July 1, 2004 to 
December 9, 2009. 

2.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patellae of the left knee beginning December 10, 
2009.

3.  Entitlement to an initial compensable rating for 
chondromalacia patellae of the right knee.

4.  Entitlement to service connection for a genitourinary 
disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to June 
2004.

These matters come before the Board of Veterans' Appeals (Board) 
from a rating decision issued in January 2005 by the RO in 
Manchester, New Hampshire.  The RO granted service connection for 
chondromalacia patellae of the left and right knees and assigned 
a non compensable rating, effective July 1, 2004.  The RO also 
denied service connection for a urinary disability.  

During the pendency of this appeal, the RO granted an initial 
increase for chondromalacia of the left knee to 10 percent, 
effective December 10, 2009.  Since ratings in excess of 10 
percent for chondromalacia patellae are possible, the matter 
remains on appeal and is before the Board in accordance with AB 
v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

This case was originally before the Board in April 2008 when it 
was remanded for additional evidentiary development.  The case is 
now ready to be adjudicated.  


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia patellae of 
the left knee for the period prior to December 10, 2009 is 
manifested by pain, crepitus, occasional swelling, 
osteoarthritis, flexion to 140 degrees and extension to zero 
degrees.  There was no evidence of swelling, heat, redness, lack 
of endurance, fatigability, or dislocation.

2.  The Veteran's service-connected chondromalacia patellae of 
the left knee for the period beginning December 10, 2009 is 
manifested by pain, crepitus, tenderness, stiffness, 
osteoarthritis, flexion to 115 degrees and extension to zero 
degrees.   There was no evidence of swelling, heat, redness, lack 
of endurance, fatigability, or dislocation.

3.  The Veteran's service-connected chondromalacia patellae of 
the right knee is manifested by pain, crepitus, tenderness, 
stiffness, osteoarthritis, flexion to 115 degrees and extension 
to zero degrees.   There was no evidence of swelling, heat, 
redness, lack of endurance, fatigability, or dislocation.

4.  When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's genitourinary disability began in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating prior to 
December 10, 2009 for chondromalacia patellae of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256-5263 (2009). 

2.  The criteria for an initial rating in excess of 10 percent 
beginning December 10, 2009 for chondromalacia patellae of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2009). 

3.  The criteria for an initial 10 percent rating for 
osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, 
4.71a and Diagnostic Codes 5003, 5257-5261 (2009).

4.  The Veteran's genitourinary disability was incurred in active 
military service.  §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in September 2004.  
The Veteran's increased rating claims arise from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, no 
further development is required with respect to the duty to 
notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, private treatment records and afforded the 
Veteran VA examinations.  The November 2004 and December 2009 VA 
examiners had the opportunity to review the Veteran's case file, 
examine him and provided thorough details as to the Veteran's 
disability.  The examinations have been found to be adequate for 
rating purposes.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  Therefore, VA has substantially complied 
with the notice and assistance requirements and the Veteran is 
not prejudiced by a decision on the claims at this time.

II.  Increased Rating 

Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009). 

As previously noted, in January 2005, the RO granted service 
connection for chondromalacia patellae of the left and right 
knees and assigned non-compensable ratings.   Because the Veteran 
appealed the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

Analysis 

Chondromalacia Patellae 

The Veteran asserts that his chondromalacia patellae of the 
bilateral knees are not accurately represented by the current 
ratings.  The Veteran's chondromalacia patellae are currently 
rated under different Diagnostic Codes.  The Diagnostic Codes 
assigned to chondromalacia patellae of the left knee prior to 
December 10, 2009 and assigned to chondromalacia patellae of the 
right knee are Diagnostic Codes 5299-5260.  In the January 2005 
rating decision, the RO granted an initial 10 percent rating for 
chondromalacia patellae of the left knee as of December 10, 2009 
under Diagnostic Code 5003.

As mentioned above, the RO initially evaluated the Veteran's 
chondromalacia patellae disability under Diagnostic Codes 5299-
5260.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, 
Diagnostic Code 5299 is used to identify musculoskeletal 
disorders that are not specifically listed in the schedule, but 
are rated by analogy to similar disabilities under the schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5260 pertains to 
limitation of flexion of the leg. 38 C.F.R. § 4.71a.  A non-
compensable evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent evaluation is warranted where the evidence 
demonstrates flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted where the evidence shows flexion limited 
to 30 degrees and a 30 percent evaluation is warranted where 
flexion is limited to 15 degrees. 

The Veteran was afforded a VA examination in November 2004.  The 
examiner had the opportunity to review the Veteran's case file.  
The Veteran noted that his pain was just above his kneecaps and 
that he experiences cracking sensations and occasional swelling.  
The examiner noted that the Veteran's gait was unremarkable. He 
had flexion to 140 degrees and extension to zero degrees in both 
knees.  The Veteran experienced crepitation without effusion.  
The ligaments were intact and the examiner noted no pain on 
motion, no weakness and no instability.  The examiner concluded 
that  some flare-ups could occur which would be consistent with 
causing pain and fatigability, but would not likely cause a loss 
in range of motion.  

April 2005 private treatment records show complaints of bilateral 
knee pain, particularly with squats and bends.  The examiner 
noted crepitus and no edema. 
 
In July 2005, the Veteran received an orthopedic consultation. 
The examiner noted that the right knee had mild osteoarthritic 
changes with scant effusion.  The examiner noted that both knees 
had an absence of tenderness, crepitus and pain on hyper 
extension.  

In February 2008 the Veteran received another orthopedic 
consultation.  The Veteran appeared with bilateral knee pain and 
complained of stiffness.  August 2009 VA treatment records show 
tenderness of the right knee and complaints of pain.  
Osteoarthritis of both knees was diagnosed.

The Board has considered the manifestations of the Veteran's 
knees.  The evidence of record demonstrates that the Veteran is 
not entitled to an initial compensable rating under Diagnostic 
Code 5260.  Based on the objective findings noted above, the 
Veteran does not meet or even approach the criteria for a 10 
percent evaluation under Diagnostic Code 5260, as his flexion is 
not limited to 45 degrees or even 60 degrees.  In so concluding, 
the Board has considered the Veteran's complaints of pain.  
However, without a showing of additional functional limitation 
resulting from such pain that would result in flexion limited to 
30 degrees, a higher evaluation is not warranted on DeLuca 
principles.  

With respect to the possibility of a separate rating for 
limitation of flexion and extension, the Board acknowledges 
VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a 
claimant who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  A review of 
the record shows that a separate rating for limitation of 
extension is not warranted, as the Veteran had no limitation of 
motion on extension.  

The Board will next look to other Diagnostic Codes to determine 
whether the Veteran is entitled to a compensable rating under 
other Codes.  There is no objective evidence of ankylosis, 
instability, dislocation of cartilage, removal of cartilage or 
genu recurvatum.  See Diagnostic Codes 5256, 5257, 5258, 5259, 
5262 and 5263.  Therefore, a higher rating is not warranted for 
the knees under other relevant Diagnostic Codes.  

The Board notes that the Veteran's left and right knees were 
diagnosed with osteoarthritis.  Diagnostic Code 5003 states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  As there was no compensable range of motion for this 
period of time for the Veteran's bilateral knees, the Board finds 
that initial 10 percent ratings, but not more, for the Veteran's 
left and right knees under Diagnostic Code 5003 for 
osteoarthritis is warranted.  Higher ratings are not warranted 
for either knee under Diagnostic Codes 5260 or 5261 as the 
evidence does not show limitation of extension or flexion to the 
degree that would support ratings higher than 10 percent.  The 
Veteran is also not entitled to initial ratings in excess of 10 
percent under Diagnostic Code 5003 for left and right knee 
arthritis, as there is no evidence of incapacitating 
exacerbations.  

In December 2009, the Veteran was afforded a VA examination and 
based on this examination a 10 percent rating was assigned for 
the Veteran's left knee pursuant to Diagnostic Code 5003.  The 
Veteran complained of bilateral knee pain, worse in the right 
knee than the left.  He reported using a walking stick and 
elastic knee support.  The examiner noted crepitus, tenderness 
and stiffness, but no history of locking, inflammation, 
dislocation or subluxation.  He also found no constitutional 
symptoms of inflammatory arthritis.  The Veteran had right knee 
flexion to 110 degrees and extension to zero degrees.  He had 
left knee flexion to 115 degrees and extension to zero degrees.  
There was additional functional loss of five degrees due to pain 
and lack of endurance after repetitive use.  The examiner noted 
mild effusion of the right knee without edema.  There was no 
evidence of ankylosis.  The examiner noted that the Veteran is 
able to perform his occupation as a cashier and can perform 
activities of daily living.  X-rays were taken and the 
radiologist found that the right knee showed normal joints 
without effusion, fracture, dislocation or appreciable 
degenerative change.  The left knee showed subtle narrowing of 
the medial joint from sclerosis of the tibial plateau with 
degenerative joint disease.  There was no effusion, fracture or 
dislocation and the patella-femoral joints were normal.  

As stated above, there is no compensable limitation of motion for 
the period beginning December 10, 2009.  There is also no 
objective evidence of ankylosis, instability, dislocation of 
cartilage, removal of cartilage or genu recurvatum.  See 
Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263.  
Therefore, no rating in excess of 10 percent is warranted under 
Diagnostic Codes 5256 to 5263.  The Veteran is also not entitled 
to initial ratings in excess of 10 percent for left and right 
knee arthritis under Diagnostic Code 5003, as there is no 
evidence of incapacitating exacerbations.  The Veteran has been 
able to work and maintain employment and has not been 
hospitalized for his knees.  In summary, since December 10, 2009 
initial ratings in excess of 10 percent for left and right knee 
osteoarthritis is not warranted.  

Extra-Schedular 

The provisions of 38 C.F.R. § 3.321(b) have also been considered.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's bilateral knee disabilities is 
appropriately contemplated by the rating schedule.  In addition, 
there is no showing that the Veteran's left and right knee 
disabilities reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation on an 
extraschedular basis.  The Veteran assured the examiners that he 
has no incapacitating episodes and has not missed work due to his 
knees.  The Veteran has not represented that the disabilities 
result in marked interference with employment, frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.  Thun.  

III.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 
Analysis 

The Veteran asserts that his genitourinary disease began in 
service and therefore is 
entitled to service connection.

A review of the Veteran's service treatment records shows that 
upon entrance into service and until 2002, the Veteran did not 
report any urinary problems.  Beginning in May 2002, records show 
urinary retention.  In March 2004, the service treatment records 
show increasing urinary hesitancy and frequency.  The Veteran's 
retirement physical noted urinary hesitancy with a normal 
prostate.  A referral was placed for the Veteran to see a 
urologist.  

In September 2004, the Veteran reported a one year history of 
urinary frequency and urgency.  The examiner noted lower urinary 
tract symptoms which may be related to detrusor hyperreflexia 
from spinal disease, as his symptoms coincided with the onset of 
his back injury.  The Board notes that the Veteran is service-
connected for low back strain.  

Private treatment records note the Veteran consistently had a low 
flow rate and was improving on Flomax and Detrol.  The examiner 
noted elements of obstruction given the low flow and some degree 
of overactivity.  The examiner also suggested the possibility of 
impaired contractility (DHIC).

The Veteran was afforded a VA examination in November 2004 and 
the examiner had the opportunity to review the Veteran's case 
file.  The examiner found no evidence of pathology and stated 
that the Veteran's urinary problems were likely stress related.  

May 2005 VA treatment records show that the Veteran was scheduled 
to have a cystometrogram (CMG) in the next couple of weeks.  

June 2005 private treatment records show that the Veteran 
received a urodynamic which showed evidence of both obstruction 
and bladder activity.  The examiner also noted that other 
neurologic processes may be involved.  The Center for Urologic 
Care followed-up with the Veteran on his neurological symptoms.  
They found that his neurological symptoms went away after being 
placed on medication.  However, the Veteran still has urinary 
tract symptoms which were unaffected.  The examiner stated that 
the urinary tract symptoms were likely related to bladder outlet 
obstruction. 

Dr. W.F.S. wrote a letter in May 2006 stating that a urodynamic 
study was performed demonstrating some element of obstruction and 
overactive bladder.  Dr. W.F.S. said that he could not state with 
certainty the cause of the Veteran's symptoms.  However, he 
stated that if the Veteran's symptoms were related to a 
neurologic process which is related to service, then the 
disability is service related.  

The Veteran was afforded a VA examination in December 2009 and 
the VA examiner had the opportunity to review the Veteran's case 
file.  The examiner found no evidence of malignancy of the 
kidneys, bladder or prostate.  The examiner concluded that more 
likely than not, the Veteran's irritative voiding symptoms and 
residual urine are secondary to benign prostatic hypertrophy 
which was first noted in service in 2004.  The examiner also 
stated that there was no spinal involvement with the Veteran's 
urinary symptoms.  

A review of the record reveals that the Veteran complained of 
urinary problems in service.  He was referred to a urologist and 
was seen for his genitourinary disability continuously from the 
time of his separation to the present.  While there are several 
different medical opinions attributing the Veteran's urinary 
disabilities to different sources, the VA examiner in December 
2009 linked the Veteran's current urinary disability to service.  
The 2009 examiner had the opportunity to review the Veteran's 
case file and examine the Veteran.  His conclusion that the 
Veteran's urinary disability is related to his complaints in 
service is supported by the evidence of record and is therefore 
found to be persuasive.  There is evidence of a current 
disability, complaints of urinary problems in service as well as 
a competent nexus opinion linking the Veteran's service with his 
genitourinary disability.  Therefore, affording the Veteran the 
benefit of the doubt, service connection for a genitourinary 
disability is granted.  

ORDER

Entitlement to an initial 10 percent rating for chondromalacia 
patellae of the left knee from July 1, 2004 to December 9, 2009 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patellae of the left knee beginning December 10, 
2009 is denied.

Entitlement to an initial 10 percent rating for chondromalacia 
patellae of the right knee is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.

Entitlement to service connection for a genitourinary disability 
is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


